         Case 1:18-cv-10225-MLW Document 349 Filed 08/16/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                               No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

        v.

 KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


      ASSENTED-TO MOTION FOR EXTENSION OF TIME AND PAGE LIMITS
        FOR REPLY AND SUPPLEMENTAL MEMORANDUM IN SUPPORT
          OF PETITIONERS’ MOTION FOR ORDER TO SHOW CAUSE

       Pursuant to Fed. R. Civ. P. 7, and Local Rule 7.1, Petitioners hereby move for a six-hour

extension of time to file their Reply and Supplemental Memorandum in Support of Motion for

Order to Show Cause, until 11:59 p.m. ET on August 16, 2019, as well as for leave to file a

memorandum no longer than 25 pages. Under the parties’ agreed-upon schedule, and consistent

with Local Rule 5.4(d), Petitioner’s reply brief is currently due on August 16, 2019 at 6:00 p.m.

See Joint Report in Response to August 7, 2019 Order at 2 (Aug. 14, 2019) (Dkt. No. 348).

       As grounds for this request, Petitioners note that they require additional time to prepare

the materials in support of this filing, as well as additional pages to present the factual issues

concerning the detained class members. Specifically, on Tuesday, August 15, counsel for

Respondents confirmed that they are not releasing any detained class members other than the

subject of the August 2, 2019 declaration. Accordingly, counsel for Petitioners are compiling

documentary evidence in support of their Reply, including declarations from detained class
         Case 1:18-cv-10225-MLW Document 349 Filed 08/16/19 Page 2 of 3



members and their relatives, as well as documents relating to ICE custody determinations under

the POCR regulations. Many of these documents have been provided by Respondents for the

first time since the August 2, 2019 hearing, up to and including on August 16. Additionally,

consistent with the Protective Order, Petitioners require additional time to prepare redacted

versions of these filings for the public docket.

       Furthermore, pursuant to the parties’ agreement, Respondents’ Sur-Reply is currently due

on August 23, 2019, at 6:00 p.m. ET. Petitioners further request that, if the extension of time is

granted for Petitioner’s Reply, Respondents similarly be given until 11:59 p.m. ET to file their

Sur-Reply on August 23, 2019, as well as a corresponding extension of the page limit.

       Counsel for Respondents have assented to the relief sought in this Motion.

       WHEREFORE, Petitioners respectfully request that the court grant this motion and enter

an order: (1) extending the deadline by which they must file their Reply to and including 11:59

p.m. ET on August 16, 2019; (2) permitting Petitioners to file a Reply up to 25 pages in length;

and (3) granting Respondents a corresponding extension of time and page limits for their Sur-

Reply, namely granting leave to file a 25-page Sur-Reply by 11:59 p.m. ET on August 23, 2019.




                                                   2
        Case 1:18-cv-10225-MLW Document 349 Filed 08/16/19 Page 3 of 3



       Respectfully submitted this 16th day of August, 2019.



                                                    /s/ Shirley X. Li Cantin

Matthew R. Segal (BBO # 654489)                     Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                     Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                      Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                   Jonathan A. Cox (BBO # 687810)
211 Congress Street                                 Stephen Provazza (BBO # 691159)
Boston, MA 02110                                    Colleen M. McCullough (BBO # 696455)
(617) 482-3170                                      Matthew W. Costello (BBO # 696384)
                                                    WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)                  HALE AND DORR LLP
Attorney at Law                                     60 State Street
6 White Pine Lane                                   Boston, MA 02109
Lexington, MA 02421                                 Telephone: (617) 526-6000
(339) 970-9283                                      Facsimile: (617) 526-5000
                                                    kevin.prussia@wilmerhale.com
                                                    michaela.sewall@wilmerhale.com
                                                    shirley.cantin@wilmerhale.com
                                                    stephen.provazza@wilmerhale.com
                                                    colleen.mccullough@wilmerhale.com
                                                    matthew.costello@wilmerhale.com

                                                    Counsel for Petitioners



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                      /s/ Shirley X. Li Cantin
                                                      Shirley X. Li Cantin




                                                3
